Case 3:15-cv-08451-MAS-TJB Document 87 Filed 06/08/20 Page 1 of 1 PageID: 919




Autumn M. McCourt
Direct Dial: 973-403-3104
Direct Fax: 973-618-5931
E-mail: amccourt@bracheichler.com


                                                     June 8, 2020
VIA ECF

Hon. Tonianne Bongiovanni, U.S.M.J.
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

        Re:     USI International, Inc. v. Festo Didactic, Inc.
                Civil Action No.: 3:15-cv-08451-MAS-TJB
                Our File No.: YAH002-277741
                Request for Adjournment of Oral Argument on Motion for Leave to Amend

Dear Judge Bongiovanni:

        This law firm represents Plaintiff USI International, Inc. (“Plaintiff”) in the above-
captioned matter. As you are aware, oral argument on Plaintiff’s Motion for Leave to Amend is
scheduled before Your Honor tomorrow at 2 pm. The Parties are still working out the
ESI/document production issues regarding Defendant’s document production.              Plaintiff
respectfully requests an adjournment of the oral argument as Plaintiff would like a chance to
resolve the ESI issues with Defendant and review the documents Defendant is to produce before
the oral argument on Plaintiff’s Motion for Leave to Amend.

        Thank you for your time and attention to this matter.

                                                     Respectfully submitted,

                                                     /s/ Autumn M McCourt
                                                     Autumn M. McCourt
AMM:sm
cc:  Riza I. Dagli, Esq. (Via E-mail)
     USI International, Inc. (Via E-mail)
     Gregory Hauser, Esq. (Via ECF)




     BE:11075269.1/YAH002-277741
